DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Status of Claims
The Examiner acknowledges the receipt of the arguments filed by the Applicant on April 12, 2021. No amendments were made. As such, Claims 31-49 and 51-58 are pending and are the object of the present Office Action.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	Claims 31-35, 38, 40-48, and 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over Fathi et al. (US 2014/0227353 A1, Aug. 14, 2014), hereinafter Fathi, in view of Wedinger et al. (US 2006/0078621 A1, Apr. 13, 2006), hereinafter Wedinger, and Leyland-Jones (US 2003/0091975 A1, May 15, 2003), hereinafter Leyland-Jones, and Yang, J. et al. (PHARMACOTHERAPY Volume 31, Number 3, 2011), hereinafter Yang.
Applicants Claims
	Applicant claims a method of treating a patient having or suspected of having at least one of a Helicobacter pylori infection and duodenal ulcer disease, the method comprising: orally administering a solid oral dosage form comprising of a pharmaceutical formulation: an enteric-coated proton pump inhibitor (omeprazole), at least one pharmaceutically acceptable excipient,  and at least two different antibiotics (amoxycillin and rifabutin), at least one of which is selected from the group consisting of macrolide, beta-lactam, and rifamycin antibiotics; wherein at least one of the at least two different antibiotics is independently coated and protected from contact or interacting with at least one other antibiotic at least before orally administering the solid oral dosage form, wherein the solid oral dosage form is administered at least once per day for at least one week, and wherein the pharmaceutical formulation is bismuth-free; the method comprising independently coated antibiotics wherein at least one of structure, dimension, and composition of the independent coating is selected according to metabolizing needs or metabolizing enzyme polymorphisms of the patient, selected to provide at least one of a release rate and an onset of bioavailability directly proportionate to metabolic efficiency of the patient, selected for heterozygous extensive metabolizers than for poor metabolizers, and at least one of a faster release rate and a faster onset of bioavailability is selected for homozygous extensive metabolizers than for heterozygous extensive metabolizers.
Determination of the scope and content of the prior art (MPEP 2141.01)
oral solid dosage form comprising an immediate release first dosage composition having at least two antibiotic agents, a delayed release second dosage composition having a proton pump inhibitor (PPI) and a coating, and an outer layer encapsulating the first dosage and the second dosage compositions, wherein the single oral solid dosage form is directed towards the treatment of disorders associated with infection by H. pylori or the prevention of recurrence of disorders associated with infection by H. pylori (Abstract, [0005]-[0010], [0062]). Fathi teaches that H. pylori infection outcomes include dyspepsia (non-ulcer or functional), peptic ulcer disease (duodenal ulcer and gastric ulcer), primary gastric B-cell lymphoma, gastric cancer, vitamin B12 deficiency, and iron deficiency anemia [0047].
Fathi exemplifies an amoxicillin trihydrate and rifabutin dosage composition formulations with pregelatinized starch and magnesium Stearate and coated with Opadry® clear solution (Example 3). The coated antibiotics are placed into hard gelatin shell capsules together with the omeprazole. Example 3 renders obvious the following features: the two elected antibiotics, amoxicillin and rifabutin, the proton pump inhibitor (PPI) omeprazole, excipients, single capsule structure, and bismuth-free formulation in Claims 31, 32, 33, 35, and 40. Fathi recites that the formulation may optionally have bismuth compounds ([0085], [0094]). Other Example formulations by Fathi (Examples 3, 5-6) also do not have bismuth. 
Fathi exemplifies omeprazole dosage compositions which are coated with an outer and enteric coating and the composition of coating being Acryl-EZE (Example 2, [0177]-[0180]), reading on elements in Claims 31 and 53. The composition can further comprise an outer coating, which has a polymer, surfactant, plasticizer, opacifier, an alkalizing agent or combinations thereof [0019]. Fathi recites that the enteric coating delay the PPI’s release and minimize undesired degradation by preventing the PPI core from contacting the acidic pH conditions of the stomach, and allows the absorption of the PPI to take place in the small intestine and inhibits the contact with gastrin from the gastric mucosa. (Example 2, Claim 34.
Fathi further teaches an alternative embodiment wherein rifabutin and amoxicillin are formulated separately in a single dosage composition and the one or more amoxicillin dosage composition is then packaged together with one or more rifabutin dosage composition with one or more omeprazole dosage composition into an outer capsule [0169], reading on the instantly claimed feature of “at least one of the at least two different antibiotic active pharmaceutical ingredients is coated independent from, and protected from contact or interacting with, at least one other antibiotic active pharmaceutical ingredient at least before orally administering the solid oral dosage form” in Claim 31. 
Regarding Claim 38, Fathi recites that Omeprazole undergoes first-pass metabolism by the cytochrome P-450 system, through CYP2C19 and CYP3A4, and that CYP2C19 isozyme which is involved in PPI metabolism, exhibits polymorphism [0115]. As such in Fathi’s in vivo pharmacokinetic study, the diagnosis and main criteria of inclusion includes genotyping for the CYP2C19 gene (Example 6, [0205]), reading on the instant claim.
The oral dosage form was administered 3x daily, and may last a period of 1 week or greater (Table 4, Example 6, [0162]-[0164]), reading on Claims 31, 43-45.  Fathi conducted a study to evaluate the bioavailability of the pharmaceutical composition as test formulation capsules which were given 3 times a day, every 8 hours, compared to the concomitant administration of the three drug substance components, which reads on the at least two or two to eight “identical capsules” in Claims 41 and 42 (Examples 1, 3, and 6). 
Regarding Claims 46 and 47, Fathi teaches the use of urea breath test and endoscopy in clinical studies to determine the efficacy of the method in H. pylori eradication. Urea breath test is conducted at screening, and follow up visits to verify H. pylori status prior to test formulation administration and to determine if H. pylori has been successfully eradicated; Endoscopy is employed in determining antibiotic 
Regarding Claim 52,  Fathi recites that amoxicillin is released at 2.377 g/ml at 0.5 hour, 8.918 µg/ml at 1 hour, 14.733 µg/ml at 2 hour, and 11.253 µg/ml at 3 hours, whereas rifabutin is released at 5.52 ng/ml at 0.5 hour, 28.07 ng/ml at 1 hour, 66.06 ng/ml at 2 hour, and 72.49 ng/ml at 3 hours, suggesting different release rates of the two antibiotics ([0077]-[0080]). Fathi also teaches that in some embodiments, an average of no less than 80% of amoxicillin is released in 60 min at 100 rpm in a basket dissolution apparatus, while an average of no less than 75% of rifabutin is released in 45 min ([0192], [0194]) indicating the difference in release rates of the two antibiotics (Example 4). Furthermore, an average of 0% of omeprazole is released in an acid stage (pH1), and 90, 90, and 86% of the omeprazole is released in an in vitro dissolution assay at 20, 30, and 45 minutes following the acid stage, indicating stability of the omeprazole in the formulation (Example 4, [0196]).  Fathi also reported safety assessment of the combination formulation on healthy volunteers and found that no serious adverse events or deaths occurred during the formulation study [0268] [0288], thus reading on features of Claim 51. 
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	While Fathi teaches that rifabutin and amoxicillin can be formulated separately in a single dosage composition, Fathi does not exemplify the administration of such formulation, and therefore does not expressly teach “wherein at least one of the at least two different antibiotic active pharmaceutical ingredients is coated independent from, and protected from contact or interacting with, at least one other antibiotic active pharmaceutical ingredient at least before orally administering the solid oral dosage form” in Claim 31.  
Regarding Claim 48, Fathi teaches that omeprazole is an oral antiulcer agent, which is indicated in the treatment of conditions including duodenal ulcer [0111]. Fathi reports the study of test formulation is carried out in adults complaining of epigastric discomfort and found to be positive for H. pylori infection 
Fathi does not expressly teach that the structure, dimension, or composition of the independent coating is “selected according to metabolizing needs or metabolizing enzyme polymorphisms of the patient”; release rate or an onset of bioavailability is “directly proportionate to metabolic efficiency of the patient”; and “wherein at least one of a faster release rate and a faster onset of bioavailability is selected for heterozygous extensive metabolizers than for poor metabolizers, and at least one of a faster release rate and a faster onset of bioavailability is selected for homozygous extensive metabolizers than for heterozygous extensive metabolizers.”
Wedinger cures the deficiency of Fathi by teaching a method of providing customized drug delivery systems. Wedinger’s method encompasses determining individual metabolic and genetic profile, correlating these to active pharmaceutical ingredient (API) dose and selecting proper formulation and delivery (Abstract; [0012]-[0017]). Wedinger teaches that API may be formulated as beads, pellets, granules, etc., which may be coated with different polymers and differing levels of coatings based on patient's metabolic profile. Wedinger recites that the formulation of an individualized capsule and/or tablet can include a plurality of different beads, pellets, powders, granules, emulsions, suspensions, and/or minitablets exhibiting different types and levels of coatings to permit release of certain amounts of needed API to be absorbed at the correct rate [0021]. Wedinger further teaches that a slow metabolic rate may result in possible drug accumulation leading to toxic levels; a fast metabolizer's body will transform the drug so rapidly that the therapeutic blood levels may not be attained or may be reached for a very short period of time [0024], and that the coating provides a mechanism of obtaining the desired release profile of the active substance [0027].  Wedinger teaches suitable coating for a formulation according including: hydroxypropyl-methylcellulose, ethylcellulose, methylcellulose, acrylate polymers, etc. [0029]. The amount and type of coating depends on the desired rates and whether different coated Claims 51-54.
Leyland-Jones cures the deficiency by relating a multi-determinant metabolic phenotyping invention [0002]. Leyland-Jones recites the benefit of CYP2C19 metabolic screening in drug dosing of omeprazole, which is used in the treatment of H. pylori infections in conjunction with amoxicillin, and is cleared from the body via a CYP2C19 metabolic pathway [0271]. Leyland-Jones teaches that individuals are genetically polymorphic with respect to certain drug metabolizing enzymes including CYP2C19, which metabolizes a variety of compounds including omeprazole [0263]. Leyland-Jones teaches that extensive metabolizers may require higher doses of omeprazole to achieve the same level of H. pylori eradication observed in poor metabolizers [0271]. Therefore, reliable phenotyping for CYP2C19 is necessary so that the metabolic efficiency of an individual may be characterized prior to the prescription of a drug treatment regime [0671].
Yang teaches that most PPIs are primarily metabolized by CYP2C19, and that their inhibitory effect on acid can depend on CYP2C19 genotype (p. 228, left column, 3rd paragraph), reciting that most individuals are classified as homozygous extensive metabolizers, heterozygous extensive metabolizers, and poor metabolizers—by identifying the CYP2C19 wild type gene (CYP2C19*1) and the two mutated alleles (CYP2C19*2 and CYP2C19*3) (p. 228, right column, 4th paragraph). 
Yang recites that the major effect of PPIs in the treatment of H. pylori infection is to increase the intragastric pH, which is an important factor in amoxicillin stability and activity (, and a factor in the growth of H. pylori; Factors that can influence the intragastric pH also include CYP2C19 genotype (p. 236, left column, 2nd paragraph). Yang’s study shows that provided a maintenance dose of amoxicillin is given, the H. pylori cure rate is dependent on intragastric acidity, which can be controlled with a suitable dose of PPI omeprazole adjusted to the patient’s CYP2C19 genotype, and that high dose dual therapy consisting of PPI and amoxicillin seems to ameliorate the impact of CYP2C19 genotype (Table 3, Conclusion).  
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to develop a method treating a patient with infection using the teachings of Fathi and administer a solid oral dosage form capsule containing separately coated immediate release antibiotics such as rifabutin and amoxicillin, which was the two antibiotics exemplified by Fathi as first dosage composition [0273], and an enteric coated delayed release proton pump inhibitor omeprazole. One would have been motivated to do so with reasonable expectations of success because Fathi has exemplified the successful combination of rifabutin, amoxicillin and omeprazole in such a manner, teaching that a unitary tablet with the three active ingredients results in very poor compactability [0171], and that putting the PPI in a delayed release second dosage composition prevents it from degrading in the stomach [0172]. Administration of a single oral structure with independent coatings around two or more actives have multiple advantages including simplified administration of actives for easier patient compliance, moderated release rates, premature degradation of PPI, the and prevention of interactions between active ingredients ([0051], [0056], [0060]).
Fathi teaches typical excipients customary in the art.  Therefore, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Note: MPEP 2141 KSR International CO. v. Teleflex Inc. 82 USPQ 2d 1385 (Supreme Court 2007).
H. pylori infection can lead to duodenal ulcer ([0111], [0045]), it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date with reasonable expectations of success to treat patients complaining of epigastric discomfort found to be positive for H. pylori for H. pylori infection and ulcer by administration of omeprazole [291]. A skilled artisan would employ diagnostic tests such as the radiological 13C Urea Breath Test Fathi employs [0296] or endoscopy. One would be motivated to employ the treatment because complaining of epigastric discomfort and found to be positive for H. pylori  will clearly be “active or was active within the past twelve months” with the disease. 
	Because Wedinger teaches customized drug delivery system and recognizes application of this system to antibiotics, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Wedinger with Fathi and determine individual’s metabolic rate and needs, and develop a method of drug delivery system for the treatment of disorders associated with H. pylori infection according to Fathi by separating the plurality of APIs in differently coated beads in the final formulation. One would have been motivated to do so because Wedinger teaches the importance of determining specific patient’s metabolic profile, for example to avoid toxic effects from insufficient clearance of drugs from the body of a slow metabolizer [0010]. 
Leyland-Jones teaches that higher eradication rates of CYP2C19 in poor metabolizers, therefore, extensive metabolizers may require higher doses of omeprazole. As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to perform a phenotypic test for CYP2C19 according to the method of Leyland-Jones prior to the treatment method accordingly taught by Fathi to allow for quick identification of safe and effective treatment of an individual (Leyland-Jones, [0420]) and select a coating to achieve bioequivalency per the teaching of Wedinger. One would be motivated to do so with reasonable expectations of success because the knowledge of multiple 
It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to incorporate the teaching of Leyland-Jones and Yang to the teachings of Fathi and Wedinger, and treat an individual with a dosage formulation having independent coatings of the two antibiotics and the gastroprotected omeprazole according to the metabolizing needs or metabolizing enzyme polymorphisms or metabolic efficiency of the patient, and according to the metabolizer class of the individual. One would choose the proper treatment recognizing that the healing rates of peptic ulcers during PPI treatment is influenced by CYP2C19 genotype, and that extensive metabolizers may have an insufficient response and may need higher PPI dose (p. 4, 3rd paragraph). One would be motivated to incorporate independent coating based on the patient’s metabolizing needs or efficiency or their class of metabolizer because Yang has taught that PPI influence gastric pH, which is important for antibiotic efficacy. A skilled artisan would look to Wedinger’s many exemplified coating combinations, structures, compositions, and show different release rates. As such, a skilled artisan will be able to adjust the dose and the coating composition on the combination therapy by independently coating the antibiotics to ameliorate the impact of CYP2C19 genotype and modulate release rate as needed.

Claims 31-36, 38, 40-49, and 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over s being unpatentable over Fathi , Wedinger, Leyland-Jones, and Yang  as applied to Claims 31-35, 38, 40-49, and 51-55 above and in view of Yang et al. (World J Gastroenterol 2014 May 14; 20(18): 5283-5293), hereinafter Yang2.
Applicants Claims
	Applicant claims a method of treating a patient having or suspected of having at least one of a Helicobacter pylori infection and duodenal ulcer disease, the method comprising: orally administering a solid oral dosage form comprising of a pharmaceutical formulation: an enteric-coated proton pump inhibitor (omeprazole), at least one pharmaceutically acceptable excipient,  and at least two different antibiotics (amoxycillin and rifabutin), at least one of which is selected from the group consisting of macrolide, beta-lactam, and rifamycin antibiotics; wherein at least one of the at least two different antibiotics is independently coated and protected from contact or interacting with at least one other antibiotic at least before orally administering the solid oral dosage form, wherein the solid oral dosage form is administered at least once per day for at least one week, and wherein the pharmaceutical formulation is bismuth-free; wherein at least one of the at least two different antibiotic API is a fluoroquinolone, nitroimidazole or tetracycline antibiotic.
Determination of the scope and content of the prior art (MPEP 2141.01)
The teachings of Fathi, Wedinger, Leyland-Jones, and Yang have been described supra. Fathi teaches that some embodiments of the invention may comprise other antibiotics such as tetracyclines, nitroimidazoles, and quinolones ([0085]-[0090], and Wedinger recognize the addition of these antibiotics [0022].
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	Fathi, Wedinger, Leyland-Jones, and Yang do not expressly provide any motivation to include fluoroquinolone, nitroimidazole or tetracycline antibiotic in a composition in Claim 31. 
Yang2 cures the deficiency by teaching the different factors that may affect the treatment outcome for H. pylori infection, Figure 1 (p. 5287), specifically citing factors that affect pharmacokinetics, e.g. CYP2C19 polymorphism, or pharmacodynamics, e.g. drug resistance or time/concentration dependency of antibiotics. 

    PNG
    media_image1.png
    316
    598
    media_image1.png
    Greyscale

Figure 1
 
Yang2 describes different treatment regimens including levofloxacin-based therapy and rifabutin-based therapy; levofloxacin (LEV) is a fluoroquinolone antibiotic, therefore reading on Claim 36. One therapy includes the combination of PPI, LEV and amoxicillin (Table 1; p. 5287, L. Col. last paragraph to R. Col., 1st paragraph). Yang recites that dose and frequency of dosing should be determined by whether the efficacy is time- or concentration-dependent.  For example, amoxicillin is time-dependent while levofloxacin is concentration dependent (p. 5288, L. Col., 2nd paragraph). 
Yang2 further teaches that eradication rate of triple therapy against H. pylori infection may be improved by tailoring the regimen based on CYP2C19 genotype and bacterial susceptibility to clarithromycin (p. 5286, L. Col., last paragraph). Yang2 describes sequential therapy of PPI plus amoxicillin, and PPI plus clarithromycin and a nitroimidazole (p. 5286, R. Col., 2nd paragraph), further reading on Claim 36. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Fathi recognizes the inclusion of metronidazole, tetracycline, and quinolones antibiotics in a composition for treating H. Pylori infection. Wedinger’s invention is compatible with antibiotics metronidazole, tetracycline, and quinolones [0022]. Leyland-Jones, Yang and Yang2 teach that CYP2C19 H. pylori infection.  As such, a skilled artisan would find it obvious to combine the teachings of Fathi, Wedinger, Leyland-Jones, Yang and Yang2 and arrive at the instantly claimed method, modifying the antibiotic as needed. One skilled in the art would try any of the combination therapy taught by Yang2 (Table 1) as a person with ordinary skill has good reason to pursue known options within his or her technical grasp. One would be motivated to do so because Yang2 has shown that in some cases, therapies must be adjusted according to genetic polymorphism, antibiotic resistance. The dose, coating composition, and release rates will be considered also depending on time/concentration dependency of the antibiotics. 

Claims 31-35, 37-38, 40-49, and 51-55 are rejected under 35 U.S.C. 103 as being unpatentable over s being unpatentable over Fathi , Wedinger, Leyland-Jones, and Yang  as applied to Claims 31-35, 38, 40-49, and 51-55 above and in view of Ieni, J. (US 2005/0014797 A1, Jan. 20, 2005), hereinafter Ieni.
Applicants Claims
	Applicant claims a method of treating a patient having or suspected of having at least one of a Helicobacter pylori infection and duodenal ulcer disease, the method comprising: orally administering a solid oral dosage form comprising of a pharmaceutical formulation: an enteric-coated proton pump inhibitor (omeprazole), at least one pharmaceutically acceptable excipient,  and at least two different antibiotics (amoxycillin and rifabutin), at least one of which is selected from the group consisting of macrolide, beta-lactam, and rifamycin antibiotics; wherein at least one of the at least two different antibiotics is independently coated and protected from contact or interacting with at least one other antibiotic at least before orally administering the solid oral dosage form, wherein the solid oral dosage form is administered at least once per day for at least one week, and wherein the pharmaceutical 
Determination of the scope and content of the prior art (MPEP 2141.01)
	The teachings of Fathi, Wedinger, Leyland-Jones, and Yang have been described supra.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	Fathi, Wedinger, Leyland-Jones, and Yang do not teach the at least one beta-lactamase inhibitor. 
	Ieni is in the field of compositions and methods to treat gastrointestinal disorders, and cures the deficiency of Fathi. Ieni’s invention provides methods for potentiating the at least one proton pump inhibitor by further administering at least one beta-lactamase inhibitor as antibiotic, either separately or in the form of a composition. Exemplary beta-lactamase inhibitors according to Ieni include clavulanate, sulbactam, tazobactam, etc. [0056]. 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Fathi has exemplified the combination of antibiotics with PPI omeprazole. Ieni recites that the combined use of a proton pump inhibitor and at least one antibacterial compound unexpectedly enhances the effect of the antibacterial compound [0038], and teaches that antibacterial compounds include beta-lactam inhibitors. As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Fathi and Ieni to treat patients with an oral dosage form including at least one beta-lactamase inhibitor because Ieni has taught that PPI enhance antibacterial activity and points beta-lactamase inhibitors as suitable antibiotics for combining with PPI.

Claims 31-35, 38, 40-49, 51-55 and 56-58 are rejected under 35 U.S.C. 103 as being unpatentable over Fathi , Wedinger, Leyland-Jones, and Yang  as applied to Claims 31-35, 38, 40-49, and 51-55 above and in view of Dhillon, S. (Drugs Aging 2011; 28 (3): 237-248), hereinafter Dhillon, and Earnest, D. (US 2009/0163551A1, Jun. 25, 2009), hereinafter Earnest.
Applicants Claims
	Applicant claims a method of treating a patient having or suspected of having at least one of a Helicobacter pylori infection and duodenal ulcer disease, the method comprising: orally administering a solid oral dosage form comprising of a pharmaceutical formulation: an enteric-coated proton pump inhibitor (omeprazole), at least one pharmaceutically acceptable excipient,  and at least two different antibiotics (amoxycillin and rifabutin), at least one of which is selected from the group consisting of macrolide, beta-lactam, and rifamycin antibiotics; wherein at least one of the at least two different antibiotics is independently coated and protected from contact or interacting with at least one other antibiotic at least before orally administering the solid oral dosage form, wherein the solid oral dosage form is administered at least once per day for at least one week, and wherein the pharmaceutical formulation is bismuth-free; wherein the pharmaceutical formulation includes at least one NSAID active pharmaceutical ingredient; administering daily an at least one dosage of an oral NSAID therapy for more than two weeks; NSAID therapy is administered after completing the oral administration of the solid oral dosage form.
Determination of the scope and content of the prior art (MPEP 2141.01)
	The teachings of Fathi, Wedinger, Leyland-Jones, and Yang have been described supra.
Ascertainment of the difference between the prior art and the claims (MPEP 2141.02)
	The arts are silent on the administration of NSAID daily for more than two weeks and the administration of NSAID therapy after completing the oral administration of the solid oral dosage form containing PPI and antibiotics for the at least one week.. 
	Dhillon cures the deficiency by pointing to studies showing that the incidence of gastric ulcers as significantly lower with PPI naproxen/esomeprazole than with naproxen alone during up to 6 months’ therapy in patients with osteoarthritis, rheumatoid arthritis, ankylosing spondylitis or any other condition requiring daily NSAID therapy, therefore suggesting the combination of PPI therapy with NSAID therapy (p. 237, Abstract, 3rd paragraph), reading on features of Claims 56-57. Dhillon describes the 12-week studies of naproxen/esomeprazole fixed-dose combination and the oral administration twice daily of the formulation. This combination therapy decreases the risk of developing NSAID-associated gastric ulcers in high-risk patients (p. 237, Table; pp. 246-247, Section Current Status).
	Regarding Claim 58, Earnest is in the same field of endeavor and cures the deficiency of Fathi by relating an invention aimed at treating, preventing and/or managing gastric injury, such as NSAID-induced gastric injury in a subject by administering tegaserod, a 5-HT₄ agonist, alone or in combination with a PPI (Abstract). Earnest teaches pre-treatment of rats with tegaserod alone, omeprazole alone or the combination of both, one day prior to administering indomethacin NSAID (p. 9, Materials and Methods 1.2 and 1.3) and showing the protective effects against indomethacin-induced gastric dysfunction (Figure 6; p. 10 Section 2.2). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
Dhillon shows that long term medical management with NSAID and PPI is desirable for patients suffering from inflammatory diseases. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dhillon with that of Fathi, and supplement Fathi’s formulation containing PPI and antibiotics with NSAID therapy, and administer daily for more than two weeks. Alternatively, the NSAID-PPI therapy according to Dhillon may be administered separately after completing oral administration of the oral dosage form containing antibiotics, i.e. after H. pylori has been eradicated, in order to prevent antibiotic resistance. While rare, Fathi teaches that the mean rate of H. pylori resistance to rifabutin exists at 1.3% in general and 0.6% for patient’s naive to H. pylori eradication treatment ([0084]). One would have been motivated to employ the NSAID-PPI therapy 
It would have been prima facie obvious, and with reasonable expectations of success to one of ordinary skill in the art before the effective filing date to administer the NSAID therapy after completing the oral administration of the oral dosage form containing antibiotic and PPI, combining the teachings of Earnest with Fathi and Dhillon because Earnest has shown that doing so allows treating, preventing and/or managing NSAID-induced gastric injury. A skilled artisan would adjust the time frame of administering NSAID according to the completion of the PPI-antibiotic treatment. The animal models exemplified by Earnest is predictive of efficacy in humans [0102]. Because the experiments by Earnest was conducted in rats, the time frame must first be recognized as a result-effective variable when administering in human subjects. See MPEP 2144.05. 

From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary. 
	In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103(a).

Response to Arguments:
Applicant traverses the rejections of the claims under 35 U.S.C. § 103. Applicant argues that Fathi requires immediate gastric release of all antibiotics, regardless of their modes of action, and specifically discloses "an immediate release first dosage composition having at least two antibiotic 
The Examiner respectfully disagrees.  First of all, nowhere in the rejection does the Examiner indicate a delayed release antibiotic, nor does the rejection suggest substituting the antibiotic with the PPI. The Examiner only argues the obviousness that the coating of the drugs taught by Fathi may be modified per the desire of the skilled artisan, and gave an example of such. The rejection is based on both antibiotics to be released immediately which is in-line with the teachings of Fathi.  The rejection clearly indicates that Fathi contemplates rifabutin, which is a rifamycin antibiotic, and amoxicillin, a penicillin, being separately formulated in a single dosage composition [0169], which thereby reads on the  claimed feature of "at least one of the at least two different antibiotic active pharmaceutical ingredients is coated independent from, and protected from contact or interacting with, at least one other antibiotic active pharmaceutical ingredient at least before orally administering the solid oral dosage form" in Claim 31. Importantly, neither the specification nor the instant claims give a definition to “different release rate” or time limitation to these rates. As such, “different release rate” is given the broadest reasonable 
Applicant argues that Wedinger provides no example of an antibiotic, let alone a macrolide, beta-lactam, or rifamycin antibiotic, as claimed, no example tested a combination therapy of any kind, let alone a combination therapy comprising at least two antibiotics, and therefore Wedinger provides no motivation to one of skill in the art to modify Fathi to coat one antibiotic separately from another antibiotic, as claimed.
This argument is not persuasive.  The Wedinger reference does not need to exemplify the teaching, but needs only to suggest them.  Wedinger clearly recites the antibiotics including amoxicillin, beta lactams, etc. as active substances suitable for customization [0022]. The reference teaches that different patients have different metabolic profiles, and that the coating provides a mechanism of obtaining the desired release profile of the 
Because Applicant’s arguments over Fathi in view of Wedinger is not persuasive, the arguments over the dependent claims are also not persuasive.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 31-38, 40-49, and 51-58 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-3, 5-17 of US 9,700,514 B1, hereinafter ‘514, in view of Fathi et al. (US 2014/0227353 A1, Aug. 14, 2014), hereinafter Fathi,  and Dhillon, S. (Drugs Aging 2011; 28 (3): 237-248), hereinafter Dhillon, and Earnest, D. (US 2009/0163551A1, Jun. 25, 2009), hereinafter Earnest.
Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The instant claims are drawn a method of treating a patient having or suspected of having at least one of a Helicobacter pylori infection and duodenal ulcer disease, the method comprising: orally administering a solid oral dosage form consisting of a pharmaceutical formulation, the pharmaceutical formulation consisting of: an enteric-coated proton pump inhibitor active pharmaceutical ingredient, a histamine H2-receptor antagonist active pharmaceutical ingredient, or a combination thereof, at least one pharmaceutically acceptable excipient; and at least two different antibiotic active pharmaceutical ingredients selected from the group consisting of macrolide antibiotics, beta-lactam antibiotics, and rifamycin antibiotics, wherein at least one of the at least two different antibiotic active pharmaceutical ingredients is coated independent from, and protected from contact or interacting with, at least one other antibiotic active pharmaceutical ingredient at least before orally administering the solid oral dosage form, 
The patented claims are drawn to a solid oral dosage form for the treatment of patients with at least one of Helicobacter pylori infection and duodenal ulcer disease; said solid oral dosage form consisting of a bismuth-free pharmaceutical formulation; said bismuth-free pharmaceutical formulation consisting of one enteric-coated proton pump inhibitor active pharmaceutical ingredient wherein the one enteric-coated proton pump inhibitor is optionally in the form of enteric-coated granules or enteric-coated pellets within same said oral dosage form; one histamine H2-receptor antagonist active pharmaceutical ingredient, or a combination thereof, said bismuth-free pharmaceutical formulation further consisting of at least one pharmaceutically acceptable excipient ingredient and at least two different antibiotic active pharmaceutical ingredients, wherein said at least two different antibiotic active pharmaceutical ingredients are selected from the group consisting of macrolide antibiotics and beta-lactam antibiotics and wherein at least one of said at least two different antibiotic active pharmaceutical ingredients is coated pellets independent from, and protected from contact or interacting with, at least one other antibiotic active pharmaceutical ingredient of said bismuth-free pharmaceutical formulation at least before oral administration of said solid oral dosage form and wherein the solid oral dosage form optionally further consists of at least one beta-lactamase inhibitor and optionally wherein all active pharmaceutical ingredients are protected from contact and interacting with each other within same solid oral dosage form.
The instant and conflicting claims differ in that the instant claims recite the administration of the solid oral dosage form at least once per day for at least one week, and wherein NSAID therapy is administered daily for more than two weeks, and NSAID therapy is administered after completion of the administration of the solid oral dosage form for the at least one week. 
3x daily, and may last a period of 1 week or greater (Table 4, Example 6, [0162]-[0164]). Dhillon cures the deficiency by pointing to studies showing that the incidence of gastric ulcers as significantly lower with PPI naproxen/esomeprazole than with naproxen alone during up to 6 months’ therapy in patients with osteoarthritis, rheumatoid arthritis, ankylosing spondylitis or any other condition requiring daily NSAID therapy, therefore suggesting the combination of PPI therapy with NSAID therapy (p. 237, Abstract, 3rd paragraph). Dhillon describes the naproxen/esomeprazole fixed-dose combination and the oral administration twice daily of the formulation, and recites that this combination therapy decreases the risk of developing NSAID-associated gastric ulcers in high-risk patients (p. 237, Table; pp. 246-247, Section Current Status). Earnest cures the deficiency of ‘514 by relating an invention aimed at treating, preventing and/or managing gastric injury, such as NSAID-induced gastric injury in a subject by administering tegaserod, a 5-HT₄ agonist, alone or in combination with a PPI (Abstract). Earnest teaches pre-treatment of rats with tegaserod alone, omeprazole alone or the combination of both, one day prior to administering indomethacin NSAID (p. 9, Materials and Methods 1.2 and 1.3) and showing the protective effects against indomethacin-induced gastric dysfunction (Figure 6; p. 10 Section 2.2).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to administer the composition in ‘514 to treat a patient having or suspected of having at least one of a Helicobacter pylori infection and duodenal ulcer disease because the composition is intended for treatment of Helicobacter pylori infection and duodenal ulcer disease. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to administer the composition in ‘514 according to the method taught by Fathi that teaches administration of a single oral dosage form containing PPI and antibiotics 3x daily, and may last a period of 1 week or greater (Table 4, Example 6, [0162]-[0164]). 
prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dhillon with ‘514 and administer NSAID therapy concurrently with the solid oral dosage form or after completing oral administration of the oral dosage form containing antibiotics, i.e. after H. pylori has been eradicated, in order to prevent antibiotic resistance. One would have been motivated to do so because Dhillon has shown that long term medical management with NSAID and PPI is desirable for patients suffering from inflammatory diseases; Fathi has taught, while rare, H. pylori resistance to rifabutin and amoxicillin occur ([0084]). One would have been motivated to employ the NSAID-PPI therapy after the oral dosage form containing PPI-antibiotics with reasonable expectations of success in order to manage inflammation and pain without causing gastric ulcer long term and minimize antibiotic resistance. 
In lieu of concurrent treatment of NSAID therapy with the oral dosage form per the teaching of Dhillon, it would also have been prima facie obvious, and with reasonable expectations of success for a skilled artisan to try and administer the NSAID therapy after completing the oral administration of the oral dosage form containing antibiotic and PPI, combining the teachings of Earnest with ‘514 and Fathi because Earnest has shown that doing so confers protection against NSAID-induced gastric injury. Because the experiments by Earnest was conducted in rats, the time frame must first be recognized as a result-effective variable when administering in human subjects. See MPEP 2144.05. 
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 31-38, 40-49, and 51-58 of the instant application and Claims 1-3, 5-17 of US 9,700,514 B1 are obvious variants and are not patentability distinct.

Claims 31-38, 40-49, and 51-58 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over Claims 1-21 of US 10,123,975 B1, hereinafter ‘975, in view of Fathi et al. (US 2014/0227353 A1, Aug. 14, 2014), hereinafter Fathi,  and Dhillon, S. (Drugs Aging 2011; 28 (3): 237-248), hereinafter Dhillon, and Earnest, D. (US 2009/0163551A1, Jun. 25, 2009), hereinafter Earnest.
Although the conflicting claims are not identical, they are not patentably distinct from each other.  
The instant claims are drawn a method of treating a patient having or suspected of having at least one of a Helicobacter pylori infection and duodenal ulcer disease, the method comprising: orally administering a solid oral dosage form consisting of a pharmaceutical formulation, the pharmaceutical formulation consisting of: an enteric-coated proton pump inhibitor active pharmaceutical ingredient, a histamine H2-receptor antagonist active pharmaceutical ingredient, or a combination thereof, at least one pharmaceutically acceptable excipient; and at least two different antibiotic active pharmaceutical ingredients selected from the group consisting of macrolide antibiotics, beta-lactam antibiotics, and rifamycin antibiotics, wherein at least one of the at least two different antibiotic active pharmaceutical ingredients is coated independent from, and protected from contact or interacting with, at least one other antibiotic active pharmaceutical ingredient at least before orally administering the solid oral dosage form, wherein the solid oral dosage form is administered at least once per day for at least one week, and wherein the pharmaceutical formulation is bismuth-free. An improper dependent claim, Claim 37, also recites the feature “at least one beta-lactamase inhibitor”. 
The patented claims are drawn to a method for treatment of patients with at least one of Helicobacter pylori infection and duodenal ulcer disease, said method comprising orally administering a solid oral dosage form at least once per day for at least one week; said solid oral dosage form consisting of a bismuth-free pharmaceutical formulation; said bismuth-free pharmaceutical formulation consisting of one enteric-coated proton pump inhibitor active pharmaceutical ingredient wherein the one enteric-coated proton pump inhibitor is optionally in the form of enteric-coated granules or enteric-coated pellets within same said oral dosage form; one histamine H2-receptor antagonist active pharmaceutical ingredient, or a combination thereof; said bismuth-free pharmaceutical formulation further consisting of 
The instant and conflicting claims differ in that the instant claims recite the administration NSAID therapy administered daily for more than two weeks, and NSAID therapy is administered after completion of the administration of the solid oral dosage form for the at least one week. 
Fathi, Dhillon, and Earnest cures the deficiency of ‘975 by teaching the administration of NSAID therapy concurrently or after completion of administration of the solid oral dosage form in Claim 31. The teachings of the arts have been set forth supra. 
It would also have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Dhillon with ‘975 and administer NSAID therapy concurrently with the solid oral dosage form or after completing oral administration of the oral dosage form containing antibiotics, i.e. after H. pylori has been eradicated, in order to prevent antibiotic resistance. One would have been motivated to do so because Dhillon has shown that long term medical management with NSAID and PPI is desirable for patients suffering from inflammatory diseases; Fathi has taught, while rare, H. pylori resistance to rifabutin and amoxicillin occur ([0084]). One would have been motivated to employ the NSAID-PPI therapy after the oral dosage form containing PPI-antibiotics with reasonable expectations prima facie obvious, and with reasonable expectations of success for a skilled artisan to administer the NSAID therapy after completing the oral administration of the oral dosage form containing antibiotic and PPI, combining the teachings of Earnest with ‘975 and Fathi because Earnest has shown that doing so confers protection against NSAID-induced gastric injury. Because the experiments by Earnest was conducted in rats, the time frame must first be recognized as a result-effective variable when administering in human subjects. See MPEP 2144.05. 
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that Claims 31-38, 40-49, and 51-58 of the instant application and Claims 1-21 of US 10,123,975 B1 are obvious variants and are not patentability distinct.

Response to Arguments:
Applicant traverses the non-statutory obviousness-type double patenting rejections of Claims 31-38, 40-49, and 51-58 over U.S. Patent No. 9,700,514 in view of Fathi, Dhillon, and Earnest, and over U.S. Patent No. 10,123,975, in view of Fathi, Dhillon, and Earnest. Applicant requested that the rejection be held in abeyance until allowable subject matter has been found in the instant application.
The Examiner acknowledges Applicant’s request for the double patenting rejection to be held in abeyance until the final form of the claims is determined. However, the rejections are maintained since Applicant has not made any substantive arguments traversing the rejection.   Applicant(s) is/are reminded that a request to hold a rejection in abeyance is not a proper response to a rejection. Rather, a request to hold a matter in abeyance may only be made in response to an OBJECTION or REQUIREMENTS AS TO FORM (see MPEP 37 714.02 and CFR 1.111(b)).

Conclusion
	No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/J.Y.S./Examiner, Art Unit 1616     


/ABIGAIL VANHORN/Primary Examiner, Art Unit 1616